DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in page 1 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The Patent literature JP 58-36,811 and JP 51-135,709 must be submitted in a separate paper for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a width  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1, line 6, “side-edge portion side;” should be - - side-edge portion; - -.
Claim 20, line 3, “side edge” should be - - side-edge - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamatani (US Patent No. 5,129,127).
Regarding claim 1, Hamatani discloses a slide fastener coupled to a flexible member, the slide fastener comprising: 
a pair of fastener stringers, each of the fastener stringers having a fastener tape provided with a first side-edge portion and a second side-edge portion which extend in an elongation direction of the fastener tape, and a fastener element provided on the first side-edge portion side (see annotated Fig. 3); and 
one or more sliders for opening and closing the pair of fastener stringers (see annotated Fig. 3), 
wherein the fastener tape includes a first tape region (above the dash line) onto which a flap of the flexible member is overlaid and a second tape region (below the dash line) positioned between the first tape region and the second side-edge portion, and the flap is interposed between the first tape region and the second tape region (see annotated Fig. 3).  
claim 2, Hamatani discloses, wherein the second tape region has a thickness that differs from a thickness of the first tape region (see annotated Fig. 3); or 
the second tape region is thinner than at least a part of the first tape region; or 
the second tape region includes a respective warp thread having a different thickness compared with a respective warp thread in the first tape region; or 
the warp threads in the second tape region are thinner than the warp threads in the first tape region.  

Claims 16-20, 25, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swainson (US Patent No. 3,430,304).
Regarding claim 16, Swainson discloses a fastener tape configured by a plurality of warp threads and at least one weft thread, each warp thread extending in a lengthwise direction, the weft thread extending in a crosswise direction that is orthogonal to the lengthwise direction, and each warp thread extending to repeat crossing over the weft thread at a tape top surface side and crossing over the weft thread at a tape bottom surface side (see annotated Figs. 1 and 2), the fastener tape comprising: 
a first tape region in which first portions of the weft thread are arranged at first pitch interval, the first portion being a portion crossed by the warp threads (see annotated Fig. 2); 
a second tape region in which second portions of the weft thread are arranged at second pitch interval, the second portion being crossed by the warp threads and the second pitch interval being the same as the first pitch interval (see annotated Fig. 2); and 
a third tape region positioned between the first tape region and the second tape region (see annotated Fig. 2), 
wherein in the third tape region, no warp thread is provided, and third portions of the weft thread are arranged at third pitch interval that is equal to the first or second pitch interval, the third portion extending between the first and second portions of the weft thread (see annotated Fig. 2).  
Regarding claim 17, Swainson discloses, wherein each of the first to third portions is a pair of weft-thread-portions adjacently arranged in the lengthwise direction, the pair 
Regarding claim 18, Swainson discloses, wherein windows are formed between the third portions adjacently arranged in the lengthwise direction, each of the windows transversely elongated corresponding to an interspace between the first tape region and the second tape region (see annotated Fig. 2), and 
wherein a width of the window in the lengthwise direction is in accordance with a space required for the warp thread to pass through between the first portions or second portions of the weft thread which are adjacently arranged in the lengthwise direction (see annotated Fig. 2).  
Regarding claim 19, Swainson discloses, wherein windows are formed between the third portions adjacently arranged in the lengthwise direction, each of the windows transversely elongated corresponding to an interspace between the first tape region and the second tape region (see annotated Fig. 2), and 
wherein a width of the window in the crosswise direction is greater than twice a width of the window in the lengthwise direction (see annotated Fig. 2).  
Regarding claim 20, Swainson further discloses, comprising: 
first and second side edge portions extending along the lengthwise direction, 
the first tape region positioned closer to the first side-edge portion than the second side-edge portion, and the second tape region positioned closer to the second side-edge portion than the first side-edge portion (see annotated Fig. 2).  
Regarding claim 25, Swainson discloses, wherein the second tape region has a 1/1 structure (see annotated Fig. 2).  
Regarding claim 30, Swainson discloses a fastener stringer comprising: 
the fastener tape (see annotated Fig. 1); and 
a fastener element arranged closer to the first side-edge portion of the fastener tape (see annotated Fig. 1).  
Regarding claim 32, Swainson discloses a slide fastener comprising: 
a pair of fastener stringers (see annotated Fig. 1); and 
a slider for opening the pair of fastener stringers (see annotated Fig. 1).  

    PNG
    media_image1.png
    386
    681
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    576
    739
    media_image2.png
    Greyscale

Allowable Subject Matter

Claims 6-10, 21, 22, 26, 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677